Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 3, 2019

                                     No. 04-18-00823-CR

                                    Jake Eric ALVARADO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-04-12822-CR
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                        ORDER
        The State’s brief was originally due to be filed on March 28, 2019. On April 1, 2019, the
State filed a motion for extension of time to file its brief requesting a 90-day extension of the
deadline. The motion is GRANTED. Given the length of the extension, THIS IS THE FINAL
EXTENSION OF TIME THAT THE STATE WILL BE GRANTED. The State’s brief must
be filed by June 26, 2019.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court